TITAN OIL & GAS, INC. STOCK OPTION AGREEMENT This Stock Option Agreement (this “Option”) is granted to the Optionee named below by Titan Oil & Gas, Inc. (the “Corporation”) pursuant to the Titan Oil & Gas, Inc. 2010 Stock Option Plan (the “Plan”) as of this day of , 2010, the date this Option was granted pursuant to the Plan.This Option provides you an option to purchase the number of shares of the Common Stock of the Corporation at the times and on the terms set forth below. 1.Number of Shares and Vesting.The total number of shares of Common Stock subject to this Option is () shares.Subject to the other terms of this Option, this Option shall be exercisable with respect to each installment shown below on or after the date of vesting applicable to such installment as follows: Number of Shares (Installment) Date of Earliest Exercise (Vesting) 2.Exercise Price.The exercise price of this Option is ($) per share.The exercise price per share shall be paid upon exercise of all or any part of each installment which has become exercisable by you. 3.Minimum Exercise.The minimum number of shares with respect to which this Option may be exercised at any one time is the lesser of () or the number of shares as to which this Option is then exercisable. 4.Assurances Upon Exercise. The Corporation may require you, or any person to whom this Option is transferred under paragraph 7 of this Option, as a condition of exercising this Option: (i)to give written assurances satisfactory to the Corporation as to such person’s knowledge and experience in financial and business matters and/or to employ a purchaser representative reasonably satisfactory to the Corporation who is knowledgeable and experienced in financial and business matters, and that he or she is capable of evaluating, alone or together with the purchaser representative, the merits and risks of exercising this Option; and (ii)to give written assurances satisfactory to the Corporation stating that such person is acquiring the Common Stock subject to this Option for such person’s own account and not with any present intention of selling or otherwise distributing the stock.The foregoing requirements, and any assurances given pursuant to such requirements, shall be inoperative if: (i)the issuance of the shares of Common Stock upon the exercise of this Option has been registered under a then currently effective registration statement under the Securities Act of 1933, as amended (the “Securities Act”); or (ii)as to any particular requirement, a determination is made by counsel for the Corporation that such requirement need not be met in the circumstances under the then applicable securities laws.The Corporation may, upon advice of counsel to the Corporation, place legends on stock certificates issued upon exercise of this Option as such counsel deems necessary or appropriate in order to comply with applicable securities laws, including, but not limited to, legends restricting the transfer of the stock. 5.Term. The term of this Option commences on the date hereof and, unless sooner terminated as set forth below or in the Plan, terminates 5 years from the date it was granted.This Option may terminate prior to the expiration of its term as set forth in the Plan. 6.Notice of Exercise.
